          Case 7:19-cv-08403-VB Document 32 Filed 08/03/20 Page 1 of 3




MEMORANDUM ENDORSEMENT

Kuhl v. U.S. Bank Trust National Association et al.,
19 CV 8403 (VB)

      In the attached submission, plaintiff, proceeding pro se, requests leave to amend the
complaint.

       The Court defers ruling on plaintiff’s request at this time.

        By August 10, 2020, defendants shall submit a joint letter, not to exceed three pages,
responding to plaintiff’s request to amend the complaint, including what effect, if any, granting
leave to amend the complaint would have on the pending motions to dismiss (Docs. ##12, 17).

        In addition, plaintiff faxed the attached letter Judge Briccetti’s chambers. Plaintiff must
mail all future correspondence to the Pro Se Clerk at the following address:

                                    United States District Court
                                           Pro Se Clerk
                                        300 Quarropas St.
                                     White Plains, NY 10601

       To be clear, plaintiff shall not fax further submissions to Chambers. The Court will
disregard any future submissions sent directly to Chambers.

       Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: August 3, 2020
       White Plains, NY                       SO ORDERED:


                                              _________________________________
                                              Vincent L. Briccetti
                                              United States District Judge
Case 7:19-cv-08403-VB Document 32 Filed 08/03/20 Page 2 of 3
Case 7:19-cv-08403-VB Document 32 Filed 08/03/20 Page 3 of 3
